Citation Nr: 1119373	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-30 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991 and also had prior periods of active duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011 the Veteran and his wife provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  Entitlement to service connection for psychiatric disability was denied in an unappealed, August 1999 rating decision.

2.  The evidence received since the August 1999 rating decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claim.

3.  The Veteran has posttraumatic stress disorder (PTSD) as a result of verified in-service stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  PTSD was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to service connection for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

I.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed, August 1999 rating decision, the RO denied service connection for a psychiatric disability because the Veteran failed to report for a VA PTSD examination which made it impossible to establish or rule out whether or not the findings of memory loss due to unknown etiology could be linked to a diagnosed psychiatric condition.  Thus, the RO found that the Veteran's claim was not a well-grounded as the evidence failed to show evidence that demonstrated an actually disabling condition.  

The subsequently received evidence includes VA and private treatment records reflecting treatment for and diagnoses of PTSD with depression and anxiety related to the Veteran's active service.  This evidence is clearly new and material.  Accordingly, reopening of the claim is in order.

II.  Claim for Service Connection

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran contends that he has PTSD related to his active service.  Specifically the Veteran reported several in-service stressors related to his time in the Persian Gulf.  

In statements as well as at his February 2011 hearing before the undersigned Veteran's Law Judge, the Veteran reported that while he was in the Persian Gulf, his unit was attached to the French Light Armored Brigade.  The Veteran reported that after 100 hours of fire missions, his unit was taken through the oil wells of Kuwait, and helped with burials with the locals.  The Veteran also reported seeing an American "deuce-and-a-half" with Iraqi symbols that was full of women's heads.  He stated that he saw dogs fighting over kids bodies and then had to help bury those bodies.  Finally, the Veteran stated that his unit travelled on the "Highway of Death" at which point he saw vehicles that looked like they had been driven by skeletons, bodies everywhere and an overwhelming smell of death.  

The Veteran submitted a Desert Storm Chronology of the February 1991 Ground Offensive Combat that corroborates the Veteran's testimony that his unit was involved in firing high explosive rounds at an ammunition dump and conducted a series of fire missions.  The chronology also indicates that a SCUD missile was fired and struck a warehouse in Dhahran, resulting in casualties.  Additionally, a history of the Veteran's battalion indicates that in February 1991, the unit was attached to the French Light Armored Division, and conducted a series of fire missions in support of the 2nd Foreign Legion Infantry Regiment.  

The Veteran also submitted a list of the units noted to be exposed during the Khamisiyah Pit Demolition in March 1991, which included the Veteran's unit.  Finally, the Veteran submitted an article regarding the "Highway of Death," outlining the devastation resulting from the destruction of hundreds of vehicles and their occupants.

Personnel records confirm that the Veteran was stationed in Amea-Aaubia, Arabia from February to May 1991 and was involved in the Liberation of Kuwait campaign.  The Veteran's DD-214 shows that he was assigned to Battery B, 1st Battalion, 201st Field Artillery, with an MOS of combat signaler.  Additionally, the Veteran's records indicate that during that time, the Veteran was on duty in an imminent danger pay area.  

Thus, the Board finds that the incidents occurred as reported by the Veteran and therefore concedes the incidents as PTSD stressors.  The evidence of record also includes VA and private medical records showing clear diagnoses of PTSD based on the Veteran's in-service stressors.  Therefore, the Veteran is entitled to service connection for PTSD.  The Veteran does not contend and the record does not show that he has any other acquired psychiatric disorder.  


ORDER

New and material evidence having been received, reopening of the claim for service connection for psychiatric disability is granted.

Service connection for psychiatric disability, diagnosed as PTSD, is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


